Citation Nr: 0607350	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  01-09 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder, as secondary to service-connected degenerative 
arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from July 1976 to July 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an February 2001 rating decision of the 
Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the above claim.

This matter was previously before the Board in July 2003 and 
August 2005, wherein it was remanded for additional 
development.  This case is now returned to the Board for 
appellate review.

In a letter to the RO received in November 2005, the veteran 
requested an increased disability rating for his service-
connected bilateral pes planus.  In the February 2006 brief, 
his representative raised a claim for entitlement to service 
connection for a bilateral knee disorder, as secondary to 
service-connected pes planus.  The Board does not have 
jurisdiction of these issues.  The issues are, therefore, 
referred to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other words, 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The veteran contends that his current bilateral knee disorder 
is aggravated by his service-connected degenerative arthritis 
of the lumbar spine.  See generally Allen v. Brown, 7 Vet. 
App. 439 (1995).  The Board's prior remands in July 2003 and 
August 2005 specifically requested a VA examination and 
opinion in this regard, but the resulting April 2004 and 
September 2005 VA examination reports only addressed whether 
the service-connected spine disorder caused the bilateral 
knee disorder, neglecting to address whether the service-
connected spine disorder currently aggravated the bilateral 
knee disorder.  To comply with the Board's previous July 2003 
and August 2005 remand orders, another addendum to the April 
2004 examination report addressing the question of 
aggravation should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum to the April 2004 
and September 2005 VA examination 
reports.  The claims file and a copy of 
this Remand must be made available to the 
reviewing physician; the physician should 
indicate in the addendum report that the 
claims file was reviewed.

Following a review of the claims file, 
the reviewing physician (preferably the 
original examiner) should provide an 
opinion as to whether the veteran's 
current bilateral knee disorder was 
aggravated (i.e., permanently worsened) 
by his service-connected degenerative 
arthritis of the lumbar spine.  

A complete rationale for any opinion 
expressed should be provided.  The need 
for further examination of the veteran is 
left to the discretion of the reviewing 
physician.

2.  Review the claims file and ensure that 
the foregoing development actions have been 
conducted and completed in full.  Specific 
attention is directed to the requested 
examination report.  Ensure that the medical 
report is complete and in full compliance 
with the above directives.  If the report is 
deficient in any manner or fails to provide 
the specific opinion requested, it must be 
returned to the doctor for correction.  
38 C.F.R. § 4.2 (2005); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, including consideration 
of any additional information obtained as 
a result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). The purposes of this REMAND 
are to obtain additional information and comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 
 
 
 
 


